DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Beier (2015/0052978 A1) in view of Scheufler et al (5,554,416).
Regarding to claims 1, 17 and 18, Beier discloses a system comprising a paint booth including a room, a ceiling, and a floor (paragraph 0003), a filtration monitoring system or a filter monitoring kit (100 in Fig. 1, 200 in Fig. 2), a first pressure sensor (210A) configured to output a first measurement signal wherein the first measurement signal is indicative of a first pressure drop across the filter; a second pressure sensor (210B) configured to output a second measurement signal wherein the second measurement signal is indicative of a second pressure drop across the filter (see paragraph 0028); and a controller (120, paragraphs 0018 & 0025) configured to measure the pressure drop across a monitored filter (paragraph 0024).  Beier discloses a first pressure sensor (210A) located on one side of the filter and a second pressure sensor (210B) located on the other side of the filter to measure the pressure drop across the filter.  Beier is silent of where the sensors are exactly located.  Scheufler et al disclose an automated air filtration system in a paint spray booth (12 in Fig. 2, col. 1, lines 11-16, col. 2, lines 54-58) having a first pair of pressure sensors (24, 26) and a second pair of pressure sensors (28, 30) (col. 6, line 59 through col. 7, line 23) to measure the pressure drop across the filters (42, 44, 46 and 48, col. 7, lines 40-42), wherein “the pressure sensor tip is connected through flexible tubing to a pressure transducer” (col. 7, lines 28-29).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the location of the pressure sensors to be coupled to a tube as taught by Scheufler et al in the spray booth apparatus of Beier since locating the pressure sensors directly onto the tube where air is flowing through would automatically regulate and control the application and emission of airborne paint and industrial coatings, thus, substantially reduce energy operating costs.
Regarding to claims 2-8 and 12-15, Beier further discloses the controller (120) being wireless configured to receive measured data from the sensor (210A & 210B) and transfer the measured data to server (130) (paragraph 0025) wherein the server (130) includes a network interface configured to allow accessibility to a worldwide network such as world wide web, generally referred as the internet (paragraph 0027) as a replace status for a plurality of filters (Fig. 7, paragraph 0039)
Regarding to claims 9-11 calling for the filter being located in a various locations of the paint booth such as the base, a duct, a sidewall of the paint booth (as shown in Beier’s Figs. 7 and 8B), it would have been obvious to a person having ordinary skill in the art at the time the invention was made to locate the filter at any position, as desired, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding to claim 16, Beier discloses a method for monitoring a paint booth (Figs. 8A & 8B, paragraph 0003) comprising the steps of: periodically measuring the pressure drop (paragraph 0028) across the filter (paragraph 0018) via pressure sensors (210A & 210B, paragraph 0029), determining that the first pressure drop is larger than a first pressure drop threshold and generating a responsive first alert signal; and determining whether the pressure drop is larger than the pressure drop threshold (paragraph 0030) and generating a responsive alert signal (paragraph 0032).  Scheufler et al further disclose the step of periodically measuring the pressure drop across the filter (42, 44, 46 and 48, col. 7, lines 40-42) via pressure sensors (24, 26, 28 and 30, col. 6, line 59 through col. 7, line 23), wherein the pressure sensors (24, 26, 28 and 30) are located on the flexible tube (col. 7, lines 28-30).
Response to Amendment
9.	Applicant's arguments filed on November 26, 2022 have been fully considered but they are not persuasive.
10.	Applicant argues that the cited reference “Beier does not teach the pressure sensor attached to a tube”, as now amended.  The Examiner now drops the 102 rejections of the claims.  The Examiner still maintains Beier as the primary reference under the 103 rejection of the claims to show:
Beier discloses a system comprising a paint booth including a room, a ceiling, and a floor (paragraph 0003), a filtration monitoring system or a filter monitoring kit (100 in Fig. 1, 200 in Fig. 2), a first pressure sensor (210A) configured to output a first measurement signal wherein the first measurement signal is indicative of a first pressure drop across the filter; a second pressure sensor (210B) configured to output a second measurement signal wherein the second measurement signal is indicative of a second pressure drop across the filter (see paragraph 0028); and a controller (120, paragraphs 0018 & 0025) configured to measure the pressure drop across a monitored filter (paragraph 0024).  
Beier discloses a first pressure sensor (210A) located on one side of the filter and a second pressure sensor (210B) located on the other side of the filter to measure the pressure drop across the filter.  Beier is silent of where the sensors are exactly located.  
The Examiner newly introduces Scheufler et al (5,554,416) as the secondary reference in combination with Beier under the 103 rejection of the claims to show:
Scheufler et al disclose an automated air filtration system in a paint spray booth (12 in Fig. 2, col. 1, lines 11-16, col. 2, lines 54-58) having a first pair of pressure sensors (24, 26) and a second pair of pressure sensors (28, 30) (col. 6, line 59 through col. 7, line 23) to measure the pressure drop across the filters (42, 44, 46 and 48, col. 7, lines 40-42), wherein “the pressure sensor tip is connected through flexible tubing to a pressure transducer” (col. 7, lines 28-29).  
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the location of the pressure sensors to be coupled to a tube as taught by Scheufler et al in the spray booth apparatus of Beier since locating the pressure sensors directly onto the tube where air is flowing through would automatically regulate and control the application and emission of airborne paint and industrial coatings, thus, substantially reduce energy operating costs.
11.	Applicant’s arguments with respect to claims 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
12.	Applicant’s arguments with respect to claims 1-18 have been thoroughly considered but are moot in view of the new rejections, as discussed above.

13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        December 16, 2022